                Case 8:19-ap-00610-MGW               Doc 13      Filed 03/18/20       Page 1 of 1

 [Docdstka] [ORDER CONDITIONALLY STRIKING]


                                         ORDERED.
Dated: March 18, 2020




                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION
                                          www.flmb.uscourts.gov

In re:                                             Case No. 8:19−bk−10111−MGW
Summit View, LLC                                   Chapter 11

________Debtor*________/

Janet L Denlinger
Harry R Denlinger
         Plaintiff*


                                                   Adv. Pro. No. 8:19−ap−00610−MGW
vs.

Summit View, LLC
et al
________Defendant*________/

                                    ORDER CONDITIONALLY STRIKING


   THIS PROCEEDING came on for consideration, without hearing, of the Amended Complaint filed by
Plaintiffs, Janet L. Denlinger and Harry Ryder Denlinger on March 17, 2020 . The document is deficient in
that it does not contain an original or electronic signature in compliance with Fed. R. Bankr. P. 9011(a) and/or
Local Rule 1001−2. Accordingly, it is

      ORDERED:

    Plaintiffs, Janet L. Denlinger and Harry Ryder Denlinger is directed to cure the deficiency within seven (7)
days from the date of the entry of this Order. In the event that an amended document is not filed with the
deficiency cured, the document shall be deemed stricken from the record.



The Clerk's office is directed to serve a copy of this order on interested parties.



*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or defendants.
